Name: Commission Regulation (EC) No 2360/2002 of 27 December 2002 opening for the year 2003 a tariff quota applicable to the importation into the European Community of certain goods originating in Iceland resulting from the processing of agricultural products covered by Council Regulation (EC) No 3448/93
 Type: Regulation
 Subject Matter: Europe;  international trade;  agri-foodstuffs;  trade;  tariff policy;  foodstuff
 Date Published: nan

 Avis juridique important|32002R2360Commission Regulation (EC) No 2360/2002 of 27 December 2002 opening for the year 2003 a tariff quota applicable to the importation into the European Community of certain goods originating in Iceland resulting from the processing of agricultural products covered by Council Regulation (EC) No 3448/93 Official Journal L 351 , 28/12/2002 P. 0058 - 0059Commission Regulation (EC) No 2360/2002of 27 December 2002opening for the year 2003 a tariff quota applicable to the importation into the European Community of certain goods originating in Iceland resulting from the processing of agricultural products covered by Council Regulation (EC) No 3448/93THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products(1), as last amended by Regulation (EC) No 2580/2000(2), in particular Article 7(2) thereof,Having regard to Council Decision 1999/492/EC of 21 June 1999 concerning the conclusion of an Agreement in the form of an exchange of Letters between the European Community, of the one part, and the Republic of Iceland, of the other part, on Protocol 2 to the Agreement between the European Economic Community and the Republic of Iceland(3), in particular Article 2 thereof,Whereas:(1) The Agreement in the form of an Exchange of Letters between the European Community, of the one part, and the Republic of Iceland, of the other part, on Protocol 2 to the Agreement between the European Economic Community and the Republic of Iceland, approved by Decision 1999/492/EC, provides for annual tariff quotas for imports from Iceland of sugar confectionery products and chocolate and other food preparation containing cocoa. It is necessary to open that quota for 2003.(2) Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code(4), as last amended by Regulation (EC) No 444/2002(5), lays down rules for the management of tariff quotas. It is appropriate to provide that the tariff quota opened by this Regulation is to be managed in accordance with those rules.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for horizontal questions concerning trade in processed products not listed in Annex I,HAS ADOPTED THIS REGULATION:Article 1From 1 January to 31 December 2003, the goods originating in Iceland which are listed in the Annex shall be subject to the duties set out in that Annex within the limits of the annual quota indicated therein.Article 2The tariff quota referred to in Article 1 shall be managed by the Commission in accordance with Articles 308a, 308b and 308c of Regulation (EEC) No 2454/93.Article 3This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities.It shall be applicable from 1 January 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 27 December 2002.For the CommissionErkki LiikanenMember of the Commission(1) OJ L 318, 20.12.1993, p. 18.(2) OJ L 298, 25.11.2000, p. 5.(3) OJ L 192, 24.7.1999, p. 47.(4) OJ L 253, 11.10.1993, p. 1.(5) OJ L 68, 12.3.2002, p. 11.ANNEX>TABLE>